PER CURIAM.
Appellants have moved for an appeal from a judgment allowing appellee a $2252 attorney’s fee (including expenses).
We have carefully considered briefs of the parties, the many allegations of error, and the record of the litigation in which the legal services were rendered. See'Twyford v. Huffaker, Ky., 324 S.W.2d 403.
We find no merit in appellants’ contentions and are of the opinion that the allowance of the attorney’s fee was fair and proper.
The motion for appeal is denied and the judgment stands affirmed.